Title: To Thomas Jefferson from William Clark, 10 November 1807
From: Clark, William
To: Jefferson, Thomas


                        
                            Sir
                     
                            Louis Ville Kentucky Novr. 10th. 1807.
                        
                        By letter of the 20th, of September from the Big Bone Lick, I done My Self the honor of informing you the
                            progress I had then made in the collection of certain bones at that place. After that time, much to my chagrin no entire
                            collection was made of the paw, or the Great pan of the head of the Mammoth—. In addition to those other smaller animals
                            before mentioned, I found at some debth under the surface, a part of the head of an Animal of the Cow or Buffalow Class;
                            and Sundery bones of the horse Specimins of all such bones as I thought curious and worthy your inspection, together with
                            four pipes and a fiew articles of the Sieoux dress, a lump of Salt from the , and a pidea Buffalow Robe were sent on from this place
                            the 11th. of October to the Collector of the Port of New Orleans, with a request to forward them to you at the City of
                            Washington—; you will most probably receive them soon after this letter.— The bones are divided into three boxes (see
                            inclosed list) and sent in different Boats with directions not to be opened on any pretences whatever. I have taken the
                            dementions of all such bones as I thought Material, which I have retained for fear of an accident, and have also deposited
                            with my Brother at Clarksville such as were remaining parts of Ribs, back bons, leg bones, thigh, ham, hips, sholder
                            blades, parts of the upper and lower Jaw, Teeth of the Mammoth & Elephant and parts of the Mammoth Tusk’s which may
                            hereafter be had if Necessary.
                        I have not seperated the bones which were intended for yourself from those of the Society, and most probably
                            have sent on more than may be necessary.— My Object is to send on all such as I think may tend to give you a correct idea
                            of the different animals, from which a selection may be made of such as may not be useful to the Society—Many of those
                            bones are intend for yourself, particularly the large Tusk & Thy bone, several teeth, an Eliphants tusk and Part of the
                            hiad and Jaw—as also several Indian Articles, and a lump of Salt taken from the surfice of the Ground in a Saline on the
                            Republican fork of the river Kanzas.—
                        I will take the liberty of makeing a fiew desultory remarks and conjectures, the incorrectness of Which I
                            hope may be excused; they are intended more for enquiry than to place in oppersition my oppinion with those better
                            acquainted on those subjects—. haveing no treatis on Comparritive Anatomy, I am Compelled to make use of the most Common
                            terms.
                        Can any doubt exist after this of the existance in this Country at some former period of both the Mammoth and
                            the Eliphant, as also of three or four other Animals now extinct in the U:States as well as the Horse and other Animals
                            Common in America at this day.—
                        I examined different bones belonging to the same parts of the body of those larger Animals, and observed a
                            very great difference in those of the Mammoth, from those I believe to be the bones of the Eliphant and also some
                            difference in some of the Mammoth bones—The jaw bone of the Mammoth commonly have four Carnine teeth. The part of the Jaw
                            of the Eliphant which I have sent on with two Teeth in it, will, I flatter My Self Shew the difference, and prove that
                            both of those Animals did exist in this Country. Tho’ this is not the only bone which differs; the ribs of one of those
                            Animals is round, the other flat and stand edgewise, the Thy, leg, hip & Sholder bones are materially different, but the
                            Most Conclusive difference in those animals is the Tusk and it’s Connection with the head—Those of the Eliphant is known
                            to pass out of it’s Mouth and has a regular curve—, those of the Mammoth (I must say, if I may be permited to judge from
                            the head which I have seen) passes out of the upper head behind the Ear two Inches back of the teeth, bending forward Much
                            Curved with a very Considerable spiral twist.— Those tusks are not worn in the least and apper to have been only intended
                            for Defence, while those of the Eliphant are worn quit smooth and flat near their points.—
                        I discovered a difference in the Jaw bone’s of the Mammoth some of them have two small streight tusks, and
                            join the head with a Socket, others have not the small tusk and differ in Connecting with the head. this difference in the
                            Jaw bone creates some suspicion that two species of the Genus of Animals may have existed. this may be a distinctive
                            difference between the mail and female, it is evident however, that some of them shed their teeth, as many are found in
                            the smaller Jaw bones hollow, and without root and loose, whilst others in the same Jaw are firm sound and well rooted.
                        I cannot collect from any source of probable conjecture the period of existance of those tremendous Animals.—
                            I find in solid stiff Mud their bones equally firm & entire in their appearance, from the surface of the earth to the
                            debth of twelve feet; the detached teeth of this Animal is found in greatest abundance near the surface.—
                        The most entire porous bones are found in the boils of Salt Water or Miry places several feet lower than the
                            Surface, which when seperated from the Mud and admited to the air seperates and crumbles to pieces.— The Eliphants Teeth
                            and bones are most commonly found in those Mires or boils at Various debth.—
                        The bones of the smaller or Nondiscript Animals are promiscuously scattered in different parts of the Lick
                            with other bones.—I observed in diging up different parts of the Lick particularly in those Mires where the Salt Water
                            boils up, at the debth of from five to Eight feet, we struck upon several small Collections of half Masticated willow,
                            which was evidently the Contents of the Stomachs of some of those smaller animals, on which the Mammoth most probably
                            preyed.—as it is evident from the head teeth and Paw of the Mammoth it must have been a Carnivorous, is it not most
                            probable that those Licks were the places to which they frequented for the purpose of preying on the smaller animals which
                            must have resorted in great numbers about those Licks— The water in the Big bone lick is particularly agreeable to almost
                            every animal; from the emensity of bones of small animals at that place great numbers must have died in those Mires— presumeing that the Mammoth preyed upon those Mired animals, many of them must have Mired and perished in like Manner.— Those skelitons found in many other places may not have perished in this way, but have been killed in the act of fighting
                            each other but fiew bones are found in Licks without Mires.
                        For what purpose the Eliphant resorted to those Licks, must be conjecture, probably to drink the water, and
                            like other animals mired and perished. I found the teeth of about six of those animals, and the teeth of about forty
                            Mammoth.
                        dureing the three weeks I remained at the Bigbone Lick, I observed every day great numbers of the neighbours
                            Cattle and horses, and sometimes hogs eagerly Comeing into the Lick and drinking an emence quantity of the water; great
                            numbers of Paroquets and wild pigions were also flocking about the lick—in remarking this circumstance to some of the
                            Neighbours they appeared to adopt an oppinion that “there was Something in the air about the Licks very agreeable to the
                            Cattle, and observed, that they Came from every direction for six or eight miles arround to that place to drink the Salt
                            water, and further observed that a drove of Cattle on their way from the interior settlement to be pastured near that
                            place, when in 2 and a half miles of the Lick they became restless and ran with eagerness to the place and drank profusely
                            of the water”.—
                        I cannot with Certainty say whether it is the Salt and sulpher impregnation only which produces this peculiar
                            fondness of all animals for this water, or other additional impregnations which other Licks have not. I am willing to
                            believe the water is additionally impregnated, but with what substance I am incapable of informing you.— This Lick is in a
                            Valley serounded with hills, the atmosphere Cold and damp. I had for the first time in my life, the Rheumatism in My
                            wrists, sholders, hips and knees dureing the time I remained under the influence of the Vapour arriseing from this Lick,
                            and several of the men who’ worked in the water were slightly attacked with a chill & fever.—
                        The different bones which I have collected in this serch, are those of the Mammoth, the Elephant, Two
                            Nondiscript animals of of the Sheep or Goat Spices with horns bending down; the bones of one of those Animals much larger
                            than those of their class, the other small & May possibly be the female—an other animal with tapering horns connecting
                            with the head at right angles, long and horizontal.—I also found a part of the head of an animal of the Buffalow or Cow
                            Species, but no other bones which I can say with Certainty belongs to that animal—a Gentleman of Veracity and much
                            respectibality in this neighbourhood informs me that he has seen the part of a head of this animal much larger and more
                            entire than the one I have sent forward, which he had believed to be the head of the Mammoth untill he had seen the bones
                            of that animal which I had Collected. Is it not probable that similar mistakes may have been made even by men of
                            Observation who were not accustomed to minute examonation—, and the bones & excivia which Bishop Madison mentions haveing
                            been found in Wythe may be those of the Eliphant, or some other large Animal. However I do not think it improbable that
                            the Mammoth may have fed upon herbage as well as flesh. The Tongue which from every appearance was the great conductor of
                            every species of food into the mouth, may have been constructed as well to Collect the twigs & bough as to assist the
                            Claws in seperating the flesh. it is certain they were not graniverous, as they have no fore teeth, and the only 8 teeth
                            which they have, are evidently not Calculated to chew that species of food
                        The part of the great pan of the Head No. 26 which I have sent on, is the Only bone of that part found.—In
                            the head which crumbled to pieces before I had time to take any of its dementions, the socket of the Eye was entire and
                            was about 2½ inches diameter—. More of the socket of the tusk appeared than is shewn in those specimens sent on to you— The tusks appeared to have concenterate 19 or 20 inches within the head passing out behind the Ear and back of the teeth,
                            the bone guarding the Ear projected about three inches. I regret very much the loss of this head, it is impossible to save
                            those that are taken out of the Water, and it is in the water or Mires the most entire bones are found.
                        I have sent on to you a number of the bones of the paw, which I hope may be satisfactory in determining it’s
                            form and Class, those are all the bones which were found of that part. They like the tusks & teeth were promesquosly
                            scattered through the Lick at various debth. I think the Mammoth like the Bear must have walked on the flat of it’s foot—the joints of the Paw of the Mammoth being much shorter in proportion than those of the Bear, dog or Cat, and Containing
                            more joints, must have had more action, and very different in their Connection.— The probable length of the paw judging from
                            such joints as I have been inabled to Connect, is about three feet and much expanded—
                        It may not be unnecessary to remark that in the Valley of the Bigbone Lick, there are a Number of Salt water
                            boils nearly in a range for 200 paces, the lower of those, is the One made use of, and in, and about which, the most of
                            the large bones have been found, in the upper of those boils which Contains the most water, I observed entire leaves
                            thrown up which appeared only Coloured— Curious to find out a probable cause of this Collection of leaves, I set several
                            men to work and penitrated a colection of leaves in mass about
                            seven feet to a hard gravel (which must have been the bottom of the Creek which now runs at about forty paces distant) in
                            this gravel a rib and two other broken bones of the Mammoth were found. The leavs within the water of the boil were in the
                            most perfect state of preservation Just to the gravil while those at a fiew feet distant were nearly decayed— in diging
                            near another of those boils, at the debth of nine feet found small shells, but no other bones than those of the Buffalow
                            and other small animals.—
                        Several bones of the horse were found at some debth under the surface in a stiff mud, a leg and foot bone
                            of this animal which I have sent on to you was found in under mineing a high bank in the hard earth Eight feet Eight
                            inches below the surface of the mud of the lick, and taken out in my presents.— I found several pieces of the palmated horn
                            of the Moose Deer, these other bones I could not distinguish from those of the Elk.
                        I have not in this serch found any of the bones of the Mountain ram, or the Antilope common on the head
                            waters of the Missouri, or any such as I believe to be the wooled goat or American Sheep.—
                        I have made a serch in the Encyclopadea (which is the only treatise I have on Zoology) particularly under the
                            genus Bos and Capra, for a discription of those smaller animals, but it has only served to convince me, that the Animals
                            to whom belonged the smaller bones, found at the Big bone lick, are entirely unknown, and that their race, like their
                            great cotemporary the Mammoth, is quit extinct; however I hope the specimins will give the Society an oppertunity of
                            satisfactorily determining this point, as well as their Class and figure.
                        I have the honor to be with every sentiment of sincere respect & veneration Your Most Obedient
                            & Hb Servant
                        
                            Wm. Clark.
                        
                    